Case 2:19-cv-12059-TGB-RSW ECF No. 7 filed 02/27/20   PageID.21   Page 1 of 1




                 UNITED STATES DISTRICT COURT
                 EASTERN DISTRICT OF MICHIGAN
                      SOUTHERN DIVISION


TAMMY WEATHERSPOON,                            2:19-CV-12059-TGB


                  Plaintiff,
                                          ORDER DISMISSING CASE
                                          WITHOUT PREJUDICE FOR
      vs.
                                          FAILURE TO PROSECUTE

CREDIT ACCEPTANCE
CORPORATION,


                  Defendant.


     The parties having failed to respond according to the Court’s Orders

dated October 29, 2019 and February 21, 2020,

     IT IS HEREBY ORDERED that this case is dismissed, without

prejudice, for failure to prosecute.

     DATED this 27th day of February, 2020.


                                   BY THE COURT:
                                   /s/Terrence G. Berg
                                   TERRENCE G. BERG
                                   United States District Judge
